                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         TERRE HAUTE DIVISION

BOARD OF TRUSTEES OF THE INDIANA )
LABORERS WELFARE FUND,           )
                                 )
                   Plaintiff,    )
                                 )
                v.               )             No. 2:18-cv-00463-JPH-MJD
                                 )
JENNIFER VAN DALSEN,             )
                                 )
                   Defendant.    )

           ORDER ADOPTING REPORT AND RECOMMENDATION

      Magistrate Judge Mark J. Dinsmore has entered a Report and

Recommendation recommending that the Court grant Plaintiff’s motion for

summary judgment; deny Plaintiff’s request for attorney fees, costs, and

prejudgment interest; and enter judgment for Plaintiff in the amount of

$1,462.19. Dkt. 36. The parties have had the opportunity to object but have

not done so. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1). The Court has

considered and now ADOPTS the Report and Recommendation. Dkt. [36].

Plaintiff’s motion for summary judgment is GRANTED. Dkt. [29]. Final

judgment will issue by separate entry.

SO ORDERED.

Date: 3/25/2020




                                         1
Distribution:

JENNIFER VAN DALSEN
5907 S. 600 E.
Lafayette, IN 47909

Richard J. Shagley, II
WRIGHT SHAGLEY & LOWERY
richards@wslfirm.com




                          2
